Citation Nr: 1823680	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  16-53 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a back disorder, to include as secondary to a right and/or left knee disorder.

2. Entitlement to service connection for a right knee disorder, to include as secondary to a back disorder.

3. Entitlement to service connection for a left knee disorder, to include as secondary to a back disorder. 	


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1953 to February 1955.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in August 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends he has a back, and right and/or left knee disorder that is directly related to his military service. Specifically, in a March 2013 statement, the Veteran alleged that he injured his knees and back on two separate occasions when he fell during training. Alternatively, in his informal hearing presentation (IHP), the Veteran's representative argued that the Veteran's back disorder may be secondary to a right and/or left knee disorder, or vice versa, that his right and/or left knee disorder may be secondary to a back disorder. 

As an initial matter, the Board notes that the Veteran's service personnel records are believed to have been destroyed as a result of a fire at the National Personnel Records Center in 1973; however, his available service treatment records (STRs) reveal complaints regarding back pain. Specifically, in September 1953 and October 1953, he developed a backache and was having low back pain that was not incapacitating. Additionally, such records do not indicate any complaints, treatment, or diagnoses referable to a bilateral knee disorder. 

In September 2016, the Veteran was afforded a VA examination in connection with his back claim. At such time, the examiner found that the Veteran had a diagnosis of lumbosacral strain since 1955, and noted the Veteran's reports of his symptoms starting in 1955 and have continued since then. The Veteran also reported that his back disorder resulted from three different falls during his military service. The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. In support thereof, the examiner explained that the Veteran was treated from acute pyelonephritis, which could cause back pain and that the Veteran's current back condition was not the same as pain from acute pyelonephritis. Thus, the examiner concluded that it was less likely than not that the Veteran's low back condition was caused by complaints of low back pain/backache that occurred in September 1953 to October 1953.

However, the Board finds that a remand is necessary in order to obtain an addendum opinion. Specifically, while the examiner noted the Veteran's reports of having fallen several times during service, she did not discuss such reports in rendering her opinion as she only considered the Veteran's September 1953 and October 1953 in-service complaints regarding his back disorder. Furthermore, since such examination, the Veteran has alleged that his back disorder may be secondary to a right and/or left knee disorder. Thus, an opinion addressing such theory of entitlement should also be provided on remand. 

With regard to the Veteran's claims for a right and/or left knee disorder, the Board finds that a remand is necessary to afford him a VA examination to determine the nature and etiology of such claimed disorder. As mentioned previously, the Veteran contends that he has a right and/or left knee disorder that resulted from falls he had during service. His post-service treatment records also reveal an impression of osteoarthritis of the knees. See September 2015 VA treatment record. Accordingly, the Board finds that the low threshold of the McLendon standard has been met in this instance, and that the Veteran should be afforded a VA examination and opinion prior to adjudication of his claims. See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Furthermore, on remand, the Veteran should be given another opportunity to submit additional evidence related to his claims, to include treatment records from Dr. William Bounanno and Dr. William Lancelloti Sr. as the Veteran did not respond to the October 2016 request. Additionally, updated VA treatment records dated from May 2016 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims, to include records from Dr. Buonanno and Dr. Lancelloti. After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records dating since May 2016, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. After obtaining all outstanding records, return the record to the VA examiner who provided the September 2016 VA opinion. The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner. If the September 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should provide an opinion on the following:

(A) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's back disorder, currently diagnosed as lumbosacral strain, had its onset during service or is otherwise etiologically related to service, to include the Veteran's in-service back complaints and his claimed falls during service. 

(B) Additionally, if it is determined that a right and/or left knee disorder is related to the Veteran's military service, the examiner must also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that Veteran's back disorder, currently diagnosed as lumbosacral strain, is caused or aggravated by the right and/or left knee disorder. For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

In offering such opinions, the examiner must consider and discuss the lay statements of record regarding the onset of the Veteran's back disorder and the continuity of symptomatology of such disorder.

3. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his right and/or left knee disorder. The record, to include a copy of this Remand must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

(A) The examiner must identify all currently diagnosed right and/or left knee disorders, to include arthritis.

(B) For all identified right and/or left knee disorders, the examiner must opine as to whether such disorder at least as likely as not (a 50 percent or greater probability) had its onset in, or is otherwise related to the Veteran's military service, to include his claimed falls during service. 

(C) If arthritis is diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's knee arthritis manifested within one year of his February 1955 separation from service, i.e., by February 1956, and, if so, describe the manifestations.

(D) Additionally, if it is determined that a back disorder is related to the Veteran's military service, for all identified right and/or left knee disorders, the examiner must also opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disorder is caused or aggravated by the back disorder. For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

The examiner is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any right and/or left knee injury or disorder.

In offering such opinions, the examiner must consider and discuss the lay statements of record regarding the onset of the Veteran's right and/or left knee disorder and the continuity of symptomatology of such disorder.

A clear rationale for all opinions given is needed.

4. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If such claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




